DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
Regarding claim 1, the prior art of record (LORESKAR et al., US-20190074981-A1 (hereinafter “LORESKAR ‘981”) in view of Bettger, US-20190052467-A1 (hereinafter “Bettger ‘467”) and Mullen et al., US-20180083933-A1 (hereinafter “Mullen ‘933”)) does not disclose “generating, in the first device having a processor, a second processor-specific first device symmetric key from a first processor-specific first device symmetric key and a first identifier; generating, in the first device, a chip-unique first device application private key from a second identifier and the second processor-specific first device symmetric key” in the recited context.  Rather, LORESKAR ‘981 teaches that a device produces a private key by applying a key generating function to an embedded seed key which is a symmetric key in the device, where the seed key is not generated from another symmetric key but has been fixed in the device. To this, Bettger ‘467 adds that a key seeder generates a new symmetric key by combining a previous symmetric key, a master key, and/or the transaction request, that is, identifiers, which are to be provided by external entities instead of within the device. Mullen ‘933 discloses that a device computes a public key from a private key via the operations associated with the Elliptic Curve, which suggests different features cited in the limitations above.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 15, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-14 and 16-20 are allowed in view of their respective dependence from claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. CHU et al., US-20170214662-A1: FIG. 4 teaches that a device generates/stores a private key and a symmetric key for encrypting data in the device, where the symmetric key is generated through the operation using pre-symmetric key information.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499